       Case 1:17-cv-01764-LTS-SDA
            1: 17-cv-01764-LTS-SDA Document 107
                                            106 Filed 09/29/20 Page 1 of 1




                                PAWARLAWGROUPP.C.
                                        ATTORNEYS AT LAW
                                     20 VESEY STREET SUITE 1410
                                     NEW YORK NEW YORK 10007

    ROBE RT BLOSSNER                       TEL (212) 571 0805
    VIKPAWAR                               FAX (212) 571 0938
                                        www.pawarlaw.nyc



                                                                            September 29, 2020
     BYECF
     The Honorable Laura T. Swain
     United States District Judge
     Southern District of New York                               MEMO ENDORSED

     Re:               Jamison v. Cavada, 17 CV 1764 (LTS) (SDA)


     Dear Judge Swain:

                    I represent the plaintiff in this action. Plaintiff respectfully requests an
     extension of the submission of the JPTO and an adjomnment of the conference. If the
     Comi grants this request, the deadline would be extended from October 2, 2020 to
     October 16, 2020. The conference is scheduled for October 9, 2020.

                    I need this extension essentially for the same reasons I requested for an
     extension to submit opposition papers to the motion in limine. Defense counsel does not
     object and has been diligently doing her paii to complete defendant's portion of the
     JPTO. I thank her for her understanding.

                       Thank you.



The request is granted. The conference is adjomned to
November 13, 2020, at 11 :00 a.m. DE#106 resolved.          Respectfully,
SO ORDERED.
9/2912020                                                   Is
Isl Laura Taylor Swain, USDJ                                Vik Pawai· (VP9101)


     Cc:    Ms. Nicolette Pellegrino, Esq.
            Defense counsel




                                                                                                 1
